Dear Sheriff Webre:
You have requested the opinion of this office on the application of La. R.S. 38:2212A(1)(g) in the following circumstances:
      1. Would the purchase of a new "police package" motorcycle which sells for less than $15,000 be authorized under this provision?
      2. Would the purchase of two or more "police package" motorcycles which sell for less than $15,000 each, but which have a combined price of more than $15,000, be authorized under this provision?
Act 1106 of 1995 enacted R.S. 38:2212A(1)(g), which provides as follows:
      Any purchase by a local governmental unit of a used or new motor vehicle for conversion into a law enforcement vehicle, which purchase cost does not exceed the sum of fifteen thousand dollars shall not be subject to the threshold delineated in R.S. 38:2212(A)(1)(a) herein. Written specifications, quotations, and confirmation of accepted offers for such purchase shall be obtained and made a part of the purchase file. However, any such purchase which sum is in excess of fifteen thousand dollars shall be advertised and let for bid under the procedures outlined in the provisions of this Section.
"Motorcycle" is defined by R.S. 32:1(38) as "every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor and excluding a motorized bicycle." Clearly, the police motorcycles in question qualify as motor vehicles within the contemplation of R.S. 38:2212A(1)(g), and a purchase for less than $15,000 may be made without obtaining quotations or seeking bids as otherwise required by R.S.38:2212.
However, a purchase of vehicles which exceeds $15,000, still must be bid, and division of a purchase for several vehicles into orders for individual units in order to avoid the bid threshold would be in violation of the law. R.S. 38:2212H. I enclose copies of Attorney General Opinion Numbers 95-123 and 95-140 which address related issues. Therefore, a purchase of more than one motorcycle would still need to be bid.
I trust that this answers your inquiry. Please let me know if we may be of further assistance to you in this matter.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
By: ______________________________________
 GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Date Released:
Glenn R. Ducote Assistant Attorney General